DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments filed 2/23/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breen (USPN 5,845,986 A) teaches (Figs. 1, 2 and 9) a lighting device that has contacts 50 that complete the electric circuit when tool 100 is inserted (Col. 4, line 66-Col. 5, line 22).
Jayaraj (US PGPub 2012/0101497 A1) teaches (Fig. 5A) an attachable light source 400 for an electrosurgical pencil (Paragraph 2).
Holland (US PGPub 2013/0158358 A1) teaches (Fig. 2A) a switch 6 to automatically activate the light source 14 when the device is assembled (Paragraph 148).
Bertken (US PGPub 2011/0216533 A1) teaches (Fig. 2) an actuator 38 that completes the electrical circuit (Paragraphs 27 and 28) when the lighting device 40 is assembled into end cap 14.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Breen, which teaches the circuit being completed by insertion of tool 100 into an interior cavity of lighting device 10, wherein the contacts 50 move in the axial direction during insertion.  However, as Applicant points out in their remarks, while the contacts 50 form electrical contact and move in response to the insertion of the tool 100, the movement of the element itself is not what brings the electrical circuit between the open and closed states.  Therefore, Breen does not teach or suggest the “wherein said movement of the movable portion between the first and the second positions…brings the electrical circuit between the open and closed states” as required by the claims.
While it is known per se to have a movable member that is movable in the axial direction whose movement closes the electrical circuit as seen in Bertken Fig. 2, #38, the device of Bertken does not have “a housing defining an interior cavity or opening extending from the proximal end to the distal end configured to receive therein at least a portion of an object.”
While the limitations of the claims are disclosed in separate references, it would not be obvious to one having ordinary skill in the art at the time of the invention to combine the features into a single device due to the disparate nature of the devices of the references.
Therefore, the prior art does not teach or suggest the claimed combination of all the limitations of claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875